Citation Nr: 0331872	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-18 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991) was 
timely filed.

(The issues of entitlement to effective dates prior to June 
25, 1997 for a grant of a 50 percent rating for postoperative 
residuals of a frontotemporal craniotomy, as well as a total 
disability compensation rating based on individual 
unemployability, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 determination of the Philadelphia, 
Pennsylvania VA RO and Insurance Center (ROIC), which 
determined that the veteran had not filed a timely 
application for Service Disabled Veterans' Insurance (RH).  A 
hearing was held before the undersigned veterans law judge in 
March 2001.  In June 2001, the Board determined that the 
veteran had not filed a timely application for Service 
Disabled Veterans' Insurance (RH).  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2002 order, the Court granted 
a motion by the parties (the appellant and the VA Secretary) 
(Joint Motion) to vacate and remand the June 2001 Board 
decision with regard to this issue.  


REMAND

In light of the Joint Motion and the Court order, the Board 
finds that additional development is necessary prior to Board 
review of the claim.

Under the provisions of 38 U.S.C.A. § 1922 (West 2002), a 
veteran may be entitled to RH insurance when it is determined 
that he has a compensable service-connected disability and he 
applies in writing for such insurance within one year of the 
date service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  However, if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the eligibility period, an application for 
insurance may be filed within one year after a legal guardian 
is appointed, or within one year after the removal of such 
mental incompetency.  38 U.S.C.A. § 1922.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2003).  
Where there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2003).

In the Joint Motion the parties stated that the Board had 
"...failed to secure, consider and reply upon medical evidence 
as to whether Appellant had been 'mentally incompetent' under 
38 U.S.C. § 1922(a) during the period following his 
separation from service and subsequent to the 1977 VA rating 
decision."  In this regard, the veteran is advised that he 
may submit pertinent lay or medical evidence regarding his 
mental status during the period from his June 1977 separation 
from service until October 19, 1978.  38 U.S.C.A. § 5103(a) 
(West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law during the pendency of this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to claims based on 38 U.S.C.A. § 1922.  
Harvey v. Principi, 15 Vet. App. 305 (2001).  The veteran has 
not yet been provided with the specific notice required by 
38 U.S.C.A. § 5103(a) and Quartuccio, supra.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The ROIC should provide the veteran 
with a VCAA notice letter pertaining to 
the issue of whether he has filed a 
timely application for Service Disabled 
Veterans' Insurance (RH).

2.  The ROIC should ask the veteran to 
identify all VA and non-VA health care 
providers that treated him for 
postoperative residuals of a right 
frontal temporal craniotomy during the 
period from June 1977 through October 
1978.  He should also identify any 
medical providers who might have 
information regarding his mental status 
during that period.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

3.  The ROIC should ask the veteran to 
submit any pertinent evidence from 
laypersons regarding his mental status 
from June 1977 through October 1978.

4.  The RO should then ask a VA physician 
to review the claims folder and express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran was mentally 
incompetent (lacked the mental capacity 
to contract or to manage his own affairs) 
during any period between June 1977 and 
October 1978.  The physician should note 
that the claims folder was reviewed.

Following completion of the foregoing, 
and after ensuring compliance with the 
VCAA, the ROIC should readjudicate the 
issue of whether the veteran has filed a 
timely application for Service Disabled 
Veterans' Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 2002).  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


